Title: To John Adams from James Greenleaf, 19 July 1797
From: Greenleaf, James
To: Adams, John



Sir
No 8 Nth. 8 Short. July 19. 1797

It was intimated to me the last evening that You had expressed an intention of making a change in the present imperfect system of administration in regard to the federal City—if such is your intention, & you have no one in view whom you may deem more capable than myself, I would with pleasure undertake the guidance of that difficult & important trust; and hope I may not incur the charge of presumption, in saying, that I should do it in the conviction of conducting it with usefullneSs & satisfaction to my Country—
I have the honor to be / Sir / Your respectfully devoted / & obedient Servant

James Greenleaf
